        Case 1:20-cv-00012-SPB-RAL Document 39 Filed 03/29/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VICTOR KEENAN LEMMONS, JR.,                            )
               Plaintiff,                              )
                                                       )        C.A. No. 20-12 Erie
                                                       )
                   v.                                  )        District Judge Susan Paradise Baxter
                                                       )        Magistrate Judge Richard A. Lanzillo
DAVID RUDD, et al.,                                    )
                            Defendants.                )




                                        MEMORANDUM ORDER


        Plaintiff Victor Keenan Lemmons, Jr., an inmate incarcerated at the Erie County Prison

in Erie, Pennsylvania, initiated this civil rights action on January 22, 2020, by filing a motion to

proceed in forma pauperis (“ifp motion”), accompanied by a pro se complaint against three

Defendants: Pennsylvania State Patrol Officers David Rudd (“Rudd”) and Christopher T.

Wingard (“Wingard”), and Erie County Assistant District Attorney Jeremy Lightner

(“Lightner”).1 This matter was referred to United States Magistrate Judge Richard A. Lanzillo for

report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates. Judge Lanzillo granted Plaintiff’s ifp

motion on March 5, 2020, and the complaint was filed on that date. The case was subsequently

reassigned to the undersigned, as presiding judge, with Judge Lanzillo remaining as referred

magistrate judge.

        Plaintiff alleges a claim of malicious prosecution against Defendants Rudd and Wingard



        1
This Court previously dismissed Plaintiff’s claims against Defendant Lightner as legally frivolous by Order dated
September 30, 2020 [ECF No. 30].
      Case 1:20-cv-00012-SPB-RAL Document 39 Filed 03/29/21 Page 2 of 2




stemming from criminal charges that were brought against him that were subsequently nolle

prossed in state court. After filing an answer to the complaint, Defendants Rudd and Wingard

filed a motion for judgment on the pleadings [ECF No. 20], which was fully briefed by the

parties. On March 9, 2021, Judge Lanzillo issued a Magistrate Judge's Report and

Recommendation (“R&R”) recommending that Defendants’ motion be granted [ECF No. 37].

Objections to the R&R were due to be filed by March 26, 2021; however, no timely objections

have been received.

       After de novo review of the complaint and documents in this case, together with the

report and recommendation, the following order is entered:

        AND NOW, this 29th day of March, 2021;

        IT IS HEREBY ORDERED that the motion for judgment on the pleadings filed by

Defendants Rudd and Wingard [ECF No. 20] is GRANTED, and all remaining claims in this case

are DISMISSED, with prejudice. The report and recommendation of Magistrate Judge Lanzillo,

issued March 9, 2021 [ECF No. 37], is adopted as the opinion of the court.

        The Clerk is directed to mark this case CLOSED.


                                                       ______________________________
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge


cc:     The Honorable Richard A. Lanzillo
        U.S. Magistrate Judge

        all parties of record
